APPEAL OF SESNON OIL CO.Sesnon Oil Co. v. CommissionerDocket No. 266.United States Board of Tax Appeals2 B.T.A. 1094; 1925 BTA LEXIS 2182; October 28, 1925, Decided Submitted June 26, 1925.  *2182  Depletion unit determined upon stipulation.  Leon F. de Fremery, Esq., for the taxpayer.  W. Frank Gibbs and Ward Loveless, Esqs., for the Commissioner.  GRAUPNER *1094  Before GRAUPNER, TRAMMELL, and PHILLIPS.  This appeal involves the determination of a deficiency in income and profits taxes in the amount of $28,695.82 for the years 1917 to 1920, inclusive, and an overassessment of $105.87 for 1916, making a net deficiency of $28,589.95.  FINDINGS OF FACT.  1.  The taxpayer is a California corporation with its principal office at San Francisco.  2.  The gross amount of oil reserce in the 34.7 acres owned by the taxpayer was 800,000 barrels on March 1, 1913, and had a fair market value of $160,000 on that date.  The depletion unit on March 1, 1913, agreed to by the parties to the appeal, is 20 cents per barrel.  DECISION.  The deficiency should be computed in accordance with the above findings of fact.  Final determination will be settled on consent or on 15 days' notice, in accordance with Rule 50.  *1095  OPINION.  GRAUPNER: At the hearing of this appeal counsel for the taxpayer waived all the allegations of error contained*2183  in the petition, with the exception of those relating to depletion of oil.  The facts relating to depletion were stipulated and are set forth in our findings of fact.